Detailed Action
This office action is in response to the amendments filed on 05/03/2022.

Status of Claims
Claims 1-20 are allowed.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the coordination feature, specifically, “receiving, at a radio-resource management (RRM), registration requests from a plurality of network operators, wherein each registration request indicates a first availability of a first type of spectrum resource and a second availability of a second type of spectrum resource provided by the respective network operators;
receiving, at the RRM system and from a particular network operator, a schedule request for allocations of the first type of spectrum resource and the second type of spectrum resource, wherein the schedule request indicates a schedule of time slots for which the allocations of the first type of spectrum resource and the second type of spectrum resource are requested;
allocating, by the RRM system and based at least partly on the schedule request, a first quantity of the first type of spectrum resource and a second quantity of the second type of spectrum resource for use by the particular network operator;
monitoring, by the RRM system, utilization of the first type of spectrum resource and the second type of spectrum resource by the particular network operator; and
based on the monitoring monitored utilization, re-allocating, by the RRM system, to each of the one or more nehvork systems, a third quantity of the first type of spectrum resource and a fourth quantity of the second type of spectrum resource for use by the particular network operator.” as recited in independent claims 1, 12, and 17.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Barton et al. (Publication No. US 2019/0159176), the prior art disclosure obtaining metrics regarding a WiFi network and a RAN having overlapping coverage ranges, based at least partly on the metrics, allocating a first adjusted spectrum allocation to a first network, and a second adjusted spectrum allocation to a second network; see ¶ 0002. Furthermore, adjusted spectrum allocations may be allocated due at least to a changed spectrum requirement for WiFi network, whereas in other iterations, adjusted spectrum allocations may be allocated due at least to a changed spectrum requirement for RAN; see figure 4 & ¶ 0147.  However, the prior art fails to disclouse the above feature(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472